Per Curiam.

It is a fundamental principle of Ohio zoning law that appellees, the parties challenging the validity of a zoning classification, have, at all stages of this litigation, the burden of demonstrating the unconstitutionality or unreasonableness of the zoning code. Leslie v. Toledo (1981), 66 Ohio St. 2d 488, 489; Brown v. Cleveland (1981), 66 Ohio St. 2d 93, 95; Hilton v. Toledo (1980), 62 Ohio St. 2d 394, 396. See, generally, Willott v. Beachwood (1964), 175 Ohio St. 557. Zoning ordinances which are enacted pursuant to a municipality’s police powers are presumed valid until the contrary is clearly shown by the party attacking the ordinance. Brown v. Cleveland, supra, at 95. See, generally, Mobil Oil Corp. v. Rocky River (1974), 38 Ohio St. 2d 23; Village of Euclid v. Ambler Realty Co. (1926), 272 U. S. 365.
Moreover, a successful declaratory judgment challenge must demonstrate, beyond fair debate, that the zoning classification is unconstitutional, unreasonable and not substantially related to the public health, safety, morals or general welfare. Mobil Oil Corp. v. Rocky River, supra; Willott v. Beachwood, supra.
For the reasons that follow, we find that appellees have overcome the presumptive validity of the challenged zoning classification and have clearly demonstrated, beyond fair debate, the unreasonableness of the classification as applied to the subject tract.
The impasse between the parties in the case at bar centers around the extent to which the 3.45 acre tract, which was last rezoned in 1954, should be developed. On the one hand, appellants contend that eight one or two family homes should be built on the property. On the other hand, appellees submit that 45 multiple family condominium structures are the most cost effective and reasonable development plans for the land.
Appellants’ plan would entail constructing eight separate driveways from each individual lot onto Mayfield Road. Mayfield Road, Ohio State Route 322, is a major east-west, five-lane thoroughfare accommodating a heavy traffic flow of approximately 27,000 cars per day. Appellees’ plan, by contrast, would create only one or two driveways intersecting with Mayfield Road.
The mayor and the traffic commissioner of the city of *158South Euclid, the trial court and a unanimous Court of Appeals all concluded, in essence, that eight driveways merging into Mayfield Road’s five lanes of traffic was, vis-a-vis one or two driveways, congestive, hazardous and a serious safety problem. We agree with this assessment.
The planning commission also failed to recognize that ap-pellees’ project would be harmonious with existing zoning and the use of nearby property. The property forming the western boundary of the subject tract is the South Euclid Branch of the Cuyahoga County Library, which was zoned Residence-Office District at the commencement of the case sub judice.1 West of the library is another Residence-Office District area which harbors a florist, a funeral home and a medical center. Directly north of this area is a parcel zoned Multiple-Family District. The mayor, during his trial testimony, recognized that the area surrounding this 3.45 acre tract has not maintained an essentially residential character.2
It is our judgment, therefore, that, in light of the foregoing zoning classifications and uses of the surrounding properties, the Residence - 60 classification of the subject tract is arbitrary and unreasonable.
*159The planning commission further failed to discern that the unique topography of appellees’ land requires, from a practical and economical perspective, a special configuration of structures. More precisely, due to a flood plain on and a steep incline • in the property, any structures would have to be clustered in the center of the property, much like appellees have proposed, in order to avoid extensive and prohibitively expensive grading. Contrary to any of appellants’ proposals, eight one or two family homes could not be spread across the land, regardless of the rise or fall of the topography. Indeed, one of appellants’ alternative proposals envisioned homes built directly on the flood plain. How a developer could secure insurance or financing for such a venture was not, of course, proffered.
For all the aforementioned reasons, we find, after a careful review of the entire record, that appellees have clearly demonstrated, beyond fair debate, that the Residence - 60 classification of the subject property is unconstitutional, unreasonable, arbitrary and not substantially related to the public health, safety and general welfare. To reinstate the Residence - 60 classification of appellees’ property would be unsound, uneconomical, unsafe and unimaginative, particularly in light of appellants’ counsel’s stipulation in open court during oral argument to this court that the city of South Euclid is ready and willing to negotiate with appellees on a development plan for homes in excess of eight one or two family structures.
We have repeatedly ruled that zoning is, in the first instance, committed to the judgment and discretion of the legislative body. See, e.g., Willott v. Beachwood, supra. And, we have frequently observed that we have no desire to sit as a super board of zoning appeals. See, e.g., Peachtree Development Co. v. Paul (1981), 67 Ohio St. 2d 345, 354. However, cases where one party unambiguously demonstrates, with a massive amount of evidence, the invalidity of a zoning classification mandate meaningful judicial review. This is one of those cases. We affirm, therefore, that part of the Court of Appeals’ judgment which upheld the trial court’s granting of appellees’ declaratory judgment request.
However, zoning is, essentially, a legislative matter. *160Union Oil Co. v. Worthington (1980), 62 Ohio St. 2d 263; Mobil Oil Corp. v. Rocky River, supra, at page 31 (Corrigan, J., concurring); Willott v. Beachwood, supra, paragraph three of the syllabus.
As we recently held in Union Oil Co. v. Worthington, supra, at 267: “Thus, in a declaratory judgment action, upon finding existing zoning unconstitutional as applied to specific real property, the trial court should give notice to the zoning authority that, within a reasonable time certain, it may, at its option, rezone the property. Further notice should be given that, if the property is not rezoned within such period of time, the court will authorize the property owner to proceed with the proposed use if, on the basis of the evidence before it, the court determines the proposed use to be reasonable. The court may enjoin the property owner from seeking a building permit, establishing a nonconforming use or otherwise changing the status quo during the interim. If necessary, the court may conduct further proceedings, including the hearing of additional evidence, to determine whether the new zoning restrictions may constitutionally proscribe the owner’s proposed use.
“In the event the zoning authority either fails to rezone or fails to rezone the property in a constitutionally permissible manner, the court shall examine the reasonableness of the proposed use, and, upon finding that use to be reasonable, enjoin the city from interfering with it.”
The appellate court did not follow the Union Oil guidelines in the case at bar. Accordingly, we reverse that part of the Court of Appeals’ judgment which upheld the trial court’s rezoning of the subject property and remand the cause to the Court of Appeals for further proceedings not inconsistent with this opinion.
Accordingly, for all the foregoing reasons, the judgment of the Court of Appeals is affirmed in part and reversed in part and the cause is remanded.

Judgment accordingly.

Celebrezze, C. J., W. Brown, Sweeney and Krupansky, JJ., concur.
Locher, Holmes and C. Brown, JJ., concur in part and dissent in part.

 We note, parenthetically, that, subsequent to the commencement of this action, the city of South Euclid rezoned the library property Residence - 60. However, in arriving at our decision today, we attach no significance to this change in zoning classification in view of the fact that: (1) this library property is still being used as a library; (2) it is uncontroverted from the record that the present institutional use is intended to be maintained long into the future; and (3) the library is on the historical register of the United States Government.


 Relevant portions of the mayor’s testimony read as follows:
“Q. Now, you stated that it is not reasonable.
“A. It might be unreasonable to have this single-family usage, right, or single-facility lots on Mayfield Road, considering the change and character of Mayfield Road over the years. * * * [Emphasis added.]
U * * *
“Q. * * *The single-family, you have already said you didn’t think was a good idea, right?
“A. No. I don’t think it was probable, economical or feasible for a developer of a single-family home.
“Q. You don’t think it would sell besides?
“A. Probably not.
“Q. And the cost of the building would be too high, plus the character of the neighborhood, this is no longer a single-family area, is it, Mayfield and Dorsh?
“A. Probably not.” (Emphasis added.)